PER CURIAM.
In this appeal Williams challenges her sentence upon revocation of probation. Williams’ presumptive sentencing range under the guidelines, including the one-cell increase for violation of probation, was 3V2 to 4½ years’ incarceration. The trial court departed from this range and sentenced Williams to fifteen years’ incarceration. Although there are no written reasons for the departure included in the record, at the sentencing hearing, the trial court announced its reasons, all of which relate to the charges forming the basis of the probation violation.
*604Because the trial court did not provide written reasons for departure and all of the reasons announced at sentencing hearing have recently been held invalid, we reverse Williams’ sentence and remand for resen-tencing within the guidelines presumptive range, which includes the one-cell increase for violation of probation. See Dewberry v. State, 546 So.2d 409 (Fla.1989); Franklin v. State, 545 So.2d 851 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); State v. Jackson, 478 So.2d 1054 (Fla.1985).
RYDER, A.C.J., and PARKER and ALTENBERND, JJ., concur.